United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-1579
                         ___________________________

                              Kim Anthony Polonczyk

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

Carolyn W. Colvin, Acting Commissioner; United States Department of Social Security

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Springfield
                                  ____________

                              Submitted: June 21, 2013
                                Filed: July 17, 2013
                                   [Unpublished]
                                   ____________

Before LOKEN, MELLOY, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.

       Kim Polonczyk appeals the district court’s1 order dismissing without prejudice
his suit under the Federal Tort Claims Act. Having carefully reviewed the record and

      1
       The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.
considered Polonczyk’s arguments for reversal, we agree with the district court’s
reasons for concluding that subject matter jurisdiction was lacking. See Riley v.
United States, 486 F.3d 1030, 1031 (8th Cir. 2007) (de novo review). Accordingly,
the judgment is affirmed. See 8th Cir. R. 47B. We also deny Polonczyk’s pending
motions, and we deny as moot Colvin’s motion for additional time to respond.
                      ______________________________




                                       -2-